Opinion issued January 12, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00576-CV
———————————
Gerald Kimbrough
and vanessa kimbrough, Appellants
V.
william h.
carter and melanie z. carter, 
Appellees

 

 
On Appeal from the County Civil Court at Law
No. 2
Harris County, Texas

Trial Court Case No. 921840
 

 
MEMORANDUM OPINION
          The
appellate record in this case was originally due on October 4, 2010. The record
was not timely filed because appellants failed to make payment arrangements.
Appellants requested additional time to file the appellate record, and this
Court allowed them until April 6, 2011 to file the record. Appellants failed to
file the record by April 6, 2011 or thereafter. On November 22, 2011, the Clerk
of this Court sent appellants a notice that the record was past due and had not
been filed because they had not made payment arrangements. The Clerk allowed
appellants until December 13, 2011 to file a written response establishing that
payment arrangement had been made. The Clerk also invited appellants to file
written explanation if they believed they were exempt from the obligation to
pay for the appellate record. Appellants filed no written response, and the
appellate record still has not been filed in this appeal. 
The Clerk informed appellants that
their appeal could be dismissed for want of prosecution without further notice
if appellants failed to comply with the December 13, 2011 deadline. Appellants
have failed to comply. We dismiss this case for want of prosecution. See Tex. R. App. P.
42.3(b) (authorizing involuntary dismissal of civil case for want of prosecution).
All pending motions are dismissed as moot.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.